DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Pokot on 06/17/2022.

The application has been amended as follows: 

In The Claims:
…
23-26. (Canceled)
…

29-31. (Canceled)

32. (Currently Amended) A method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: 
inserting at least one hook portion of an adapter into and through at least one round aperture from said grid of round apertures; 
suspending a first planar region of said adapter from said at least one hook portion, said first planar region comprising a first surface, a second surface spaced apart from said first surface to define a thickness of said first planar region, and a closed elongated slot through said thickness of said first planar region, wherein said closed elongated slot extends horizontally; 
offsetting a second planar region of said adapter from said first planar region and  in a forward direction; 
abutting an upwardly disposed flange portion of an “L”-shaped flange of said adapter with said surface of said non-slatwall member; 
inserting an offset flange of said slatwall accessory into and through said closed elongated slot so that a flange portion of said offset flange is caged between said first planar region of said adapter and [[a]] said surface 
resting said slatwall accessory on a surface of said second planar region.  

33. (Currently Amended) The method of claim 32, further comprising counter-reacting, by said upwardly disposed flange portion of said “L”-shaped flange of said adapter abutting said surface of said non-slatwall member, a weight placed on a generally horizontally disposed working portion of said slatwall accessory.  
…

36. (Currently Amended) The method of claim 32, further comprising pivoting said adapter toward said surface of said non- slatwall member prior to abutting said upwardly disposed flange portion of said “L”-shaped flange of said adapter with said surface of said non-slatwall member.  
…



41. (Currently Amended) A method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: 
attaching a first planar region of an adapter to a non- slatwall member by inserting a hook of said adapter into and through a round aperture from said grid of round apertures, said first planar region comprising a first surface, a second surface spaced apart from said first surface to define a thickness of the first planar region, and a closed elongated slot through said thickness of said first planar region, wherein said closed elongated slot extends horizontally; 
offsetting a second planar region from said first planar region, the second planar region comprising a third surface and a fourth surface spaced apart from said third surface of said second planar region to define a thickness of said second planar region; 
positioning said second planar region below said first planar region in a vertical direction; 
inserting an offset flange of said slatwall accessory into and through the closed elongated slot disposed through said thickness of said first planar region of said adapter; and 
counter-reacting, with an upwardly disposed flange portion of an “L”-shaped flange of said adapter abutting a surface of said non- slatwall member, a weight placed on said slatwall accessory.  

42. (Currently Amended) The method of claim 41, further comprising caging a flange portion of said offset flange between the surface portion of said non-slatwall member.  

	43-45. (Cancelled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Thalenfeld et al. (US 4,688,683) discloses the claimed adapter but its slot is an open horizontal slot and modifying it to be closed would destroy the ability for an accessory to be inserted from the side. Jadaud (FR 2 993 154) discloses a bracket having the claimed hooks, and pivoted attachment via a slot, but lacks a horizontal slot and an “L”-shaped flange, and modifying it to have these features would destroy the functionality of its vertical slot and lower protrusions. As no references have been found in updated searches which teach these features, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631